Case: 1:15-cv-11632 Document #: 153-13 Filed: 10/31/19 Page 1 of 2 PageID #:1114




                                 Exhibit 12
      Case: 1:15-cv-11632 Document #: 153-13 Filed: 10/31/19 Page 2 of 2 PageID #:1114

          Dosing History                                                   Cermak Health Services of Cook County
                                                                                                2800 S. California Ave
         Criteria: Date - 9/20/2013 to 1/1/2014                                                 Chicago, Illinois 60608
         Sort: Default                                                     Run by: jsupasanguan @ 8/5/2016 4:40:26
                                                                                                               PM
DOC
      HOLLINS, WANDA             20130912013
          9/20/2013 9:19:39 AM        9/20/2013 Methadone Liquid           85 oajala       Window
          9/21/2013 8:25:37 AM        9/21/2013 Methadone Liquid           85 vpatel       Window
          9/22/2013 8:15:34 AM        9/22/2013 Methadone Liquid           82 vpatel       Window
          9/23/2013 9:10:16 AM        9/23/2013 Methadone Liquid           79 oajala       Window
          9/24/2013 9:52:38 AM        9/24/2013 Methadone Liquid           76 kchan        Window
          9/25/2013 8:40:28 AM        9/25/2013 Methadone Liquid           73 oajala       Window
                                      9/26/2013                                            Missed Dose
         9/27/2013 10:28:27 AM        9/27/2013 Methadone Liquid           70 oajala       Window
          9/28/2013 9:10:38 AM        9/28/2013 Methadone Liquid           67 kchan        Window
          9/29/2013 8:59:11 AM        9/29/2013 Methadone Liquid           64 kchan        Window
          9/30/2013 9:15:48 AM        9/30/2013 Methadone Liquid           61 oajala       Window
          10/1/2013 9:21:54 AM        10/1/2013 Methadone Liquid           58 oajala       Window
          10/2/2013 9:17:41 AM        10/2/2013 Methadone Liquid           55 vpatel       Window
          10/3/2013 9:31:24 AM        10/3/2013 Methadone Liquid           52 oajala       Window
         10/4/2013 10:18:10 AM        10/4/2013 Methadone Liquid           49 kchan        Window
          10/5/2013 8:50:19 AM        10/5/2013 Methadone Liquid           46 vpatel       Window
                                      10/6/2013                                            Missed Dose
                                      10/7/2013                                            Not enrolled in Methadone program
                                      10/8/2013                                            Not enrolled in Methadone program
                                      10/9/2013                                            Not enrolled in Methadone program
                                     10/10/2013                                            Not enrolled in Methadone program
                                     10/11/2013                                            Not enrolled in Methadone program
                                     10/12/2013                                            Not enrolled in Methadone program
                                     10/13/2013                                            Not enrolled in Methadone program
                                     10/14/2013                                            Not enrolled in Methadone program
                                     10/15/2013                                            Not enrolled in Methadone program
                                     10/16/2013                                            Not enrolled in Methadone program
                                     10/17/2013                                            Not enrolled in Methadone program
                                     10/18/2013                                            Not enrolled in Methadone program
                                     10/19/2013                                            Not enrolled in Methadone program
                                     10/20/2013                                            Not enrolled in Methadone program
                                     10/21/2013                                            Not enrolled in Methadone program
                                     10/22/2013                                            Not enrolled in Methadone program
                                     10/23/2013                                            Not enrolled in Methadone program
                                     10/24/2013                                            Not enrolled in Methadone program
                                     10/25/2013                                            Not enrolled in Methadone program
                                     10/26/2013                                            Not enrolled in Methadone program
                                     10/27/2013                                            Not enrolled in Methadone program
                                     10/28/2013                                            Not enrolled in Methadone program
                                     10/29/2013                                            Not enrolled in Methadone program
                                     10/30/2013                                            Not enrolled in Methadone program
                                     10/31/2013                                            Not enrolled in Methadone program
                                      11/1/2013                                            Not enrolled in Methadone program
                                      11/2/2013                                            Not enrolled in Methadone program
                                      11/3/2013                                            Not enrolled in Methadone program
                                      11/4/2013                                            Not enrolled in Methadone program
                                      11/5/2013                                            Not enrolled in Methadone program




                                                                                       Rogers v. CC 1
                                                  Plaintiff's Exhibit 12                    Page 1 of 1
